Exhibit 10.1

TERMINATION AND CONSULTING AGREEMENT

 

This Termination and Consulting Agreement (the “Agreement”) is made this 5th day
of January, 2012, by and between Robert Towers (“Towers”), residing at 37
Marbourne Drive, Mamaroneck, New York 10543 and ARK Restaurants Corp. (“ARK”), a
New York corporation with offices at 85 Fifth Avenue, 14th Floor, New York, New
York 10003-3019.

 

WHEREAS, ARK has employed Towers since November 1983 (the “Employment”),
pursuant to which Towers was last employed as President, Chief Operating Officer
and Treasurer of ARK;

 

WHEREAS, Towers and ARK have agreed that effective as of December 31, 2011
Towers will resign all of his positions as an officer (including, without
limitation, President) and employee of ARK; and

 

WHEREAS, the parties herein wish to terminate the Employment on the terms and
conditions contained herein.

 

NOW THEREFORE, it is agreed as follows:


Towers acknowledges and agrees that he has received all standard compensation
payments and reimbursements due to him by ARK. No other benefits or payments are
to be provided to Towers by ARK or any other party hereto, except as provided in
this Agreement. In return for this Agreement and for Towers’ voluntary
resignation from all positions with ARK and in full and final settlement,
compromise and release by Towers of ARK the parties hereto agree to the
following:

 

1.                  Employment. It is agreed that Towers’ Employment is hereby
terminated effective January 1, 2012 (“Termination Date”). In this connection
Towers will execute a letter of resignation, a copy of which is attached as
Exhibit “A” hereto.

 

2.                  Options. All options and similar rights held by Towers to
purchase common stock and other securities of ARK are hereby fully vested, and
may be exercised until their date of expiration.

 

3.                  Severance. Towers has elected to receive a lump sum
severance payment of Four Hundred Thousand Four Hundred ($400,400) Dollars equal
to Towers’ last year salary. This severance money shall be paid to Towers on or
about January __, 2012, but no later than 30 days after the execution of this
Agreement. This is in full satisfaction of all obligations of ARK to Towers,
except as otherwise set forth herein, and in exchange for the covenants on
Towers’ part contained herein. Towers will be entitled to any other rights,
compensation (excluding severance payments), and/or benefits as may be due to
him in accordance with the provisions of any benefit plans or programs of the
ARK in which he is presently enrolled.

 

--------------------------------------------------------------------------------



 

4.                  Loan Forgiveness. As of the date hereof, Towers is indebted
to ARK in the amount of $67,778.13, with respect to interest bearing loans made
to him in connection with the receipt of stock options and with respect to
certain other executive loans (together the “Loans”), and upon the execution of
this Agreement the Loans shall be and are forgiven.

 

5.                  Medical. Towers and his wife shall continue to be covered by
ARK’s medical, dental and prescription drug insurance plans on the same basis as
is in effect on the date of this Agreement, subject to changes of general
applicability for senior executive officers. In addition, ARK shall provide
supplemental insurance coverage via ArmadaCare’s Supplemental Executive Health
Reimbursement Program, or similar program. The foregoing coverage will be
provided for a period of three (3) years ending December 31, 2014 (the “Benefits
Term”). ARK shall pay a maximum of $25,000 per year for all medical and dental
coverage for Towers and his wife. In the event ARK pays less than $25,000 in any
one year for the foregoing benefits, it shall pay Towers the difference in
January of the following year. In the event ARK, can no longer provide benefits,
or Towers elects not to be covered under ARK’s insurance plan, Towers will be
paid up to $25,000 per year in lieu of the benefits. In the event that Towers or
his wife become ineligible for ARK’s medical plan COBRA coverage as a result of
becoming eligible for Medicare, ARK shall provide additional Medicare coverage
through a supplemental Medicare plan and supplemental dental, drug and vision
care plan, if available. In the event that Towers obtains other employment
before the end of the Benefits Term, which provides medical benefits, he shall
continue to be covered by ARK until the benefits provided by his new employer
become effective. Once such coverage is provided to Towers by his new employer
ARK will cease making payments on his behalf.

 

6.                  Cooperation. Towers agrees that after the Termination Date,
if necessary and upon the request of ARK, he shall cooperate with and assist ARK
in undertaking and preparing for legal and other proceedings relating to the
affairs of ARK and its subsidiaries. Towers shall be reimbursed for the
reasonable expenses incurred in connection with any such cooperation and/or
assistance, and, after the Termination Date, shall receive from ARK additional
reasonable per diem compensation in connection therewith.

 

Subject to the Covenants and Restrictions set forth herein, Towers may engage
in, invest in, participate in, or otherwise enter into, any other businesses or
professions of every nature and description, now or hereafter existing,
individually or with others, whether or not such businesses or professions
compete directly with ARK.

 

7.                  Covenants and Restrictions.

 

(i)                 Towers acknowledges that during his employment by ARK and
his time as an officer and director of ARK, he has acquired or been involved in
the development of certain confidential information and trade secrets of ARK,
its subsidiaries and affiliates.

 

--------------------------------------------------------------------------------



Towers hereby covenants and agrees that Towers will not at any time subsequent
to the date hereof and continuing for a period of Three (3) years from the date
of this Agreement, directly or indirectly, reveal, divulge, use (whether or not
for his own profit) or make known to any person or entity any Confidential
Information (as hereinafter defined) made known to Towers or of which Towers has
become aware, regardless of whether developed, prepared, devised or otherwise
created in whole or in part by the efforts of Towers and (1) except to the
extent so authorized in writing by ARK, (2) except as required by law, or (3)
except with Tower’s accountant(s), lawyer(s), and members of his immediate
family on a need-to-know basis, whom he shall ask to keep the terms
confidential.

(ii)               For purposes of this Agreement, the term “Confidential
Information” shall mean (i) the existence and terms of this Agreement and the
nature of the relationship contemplated hereby, (ii) any technical, scientific
or engineering information relating to the products and/or services of ARK or
ARK’s affiliates, including any entity with whom ARK has entered into an
acquisition agreement or other binding or non-binding agreement related to the
acquisition of a third party by ARK hereto , (iii) information relating to any
customer of ARK, including without limitation, the names, addresses, telephone
numbers and sales records of, or pertaining to any such customer, and (iv) price
lists, sales, sales volume, sales methods, methods of operation, buildings,
sales proposals, leasing methods, leasing sources, identity of clients,
prospective clients, sources of supplies, building materials, computer programs,
software and hardware and similar information pertaining to ARK. Notwithstanding
anything contained herein to the contrary, Confidential Information as used
herein shall not include that which (i) was in the public domain prior to
receipt hereunder, (ii) subsequently becomes known to Towers as a result of
disclosure by third parties not in the course of this Agreement, (iii)
subsequently comes into the public domain through no fault of Towers, (iv)
information not clearly marked “confidential” or (v) information neither
identified as “confidential” by ARK or reasonably treated by ARK to prevent the
unauthorized use, disclosure, dissemination, or publication.

 

(iii)             Towers further covenants and agrees that upon the execution of
this Agreement, he has delivered to ARK (and has not retained any copies of) all
tangible embodiments of all Confidential Information in his possession,
including, without limitation, all account lists, records and data related to
all clients of ARK and any written or electronic files related to the foregoing.
Furthermore, Towers will retain any and all intangible Confidential Information
in trust for the sole benefit of ARK, and will not divulge or deliver or show
any of such Confidential Information to any unauthorized person and will not
make use of or in any manner seek to turn to account any of such Confidential
Information in an independent business however unrelated to the business of ARK.

 

8.                  Proprietary Property.

 

(i)                 The parties hereto hereby agree that Proprietary Property
(as hereinafter defined) shall be the sole and exclusive property of ARK. For
purposes

--------------------------------------------------------------------------------



hereof, the term ‘Proprietary Property” shall mean tangible inventions,
discoveries, improvements and ideas, whether patentable or not, developed prior
to the date hereof solely by Towers or jointly with others, which relate to
ARK’s business, including any of ARK’s Confidential Information or any of such
companies’ products, services, processes, technology, research, product
development, leases or marketing programs.

 

(ii)               Towers shall promptly disclose to ARK in writing all
Proprietary Property, including those in the formative ages, in his possession
and, in accordance with Section 8(iii) above, shall promptly deliver to ARK any
and all Proprietary Property that he may have in his possession.

 

(iii)             Towers hereby agrees and acknowledges that he has no present
right, title or interest in or with respect to any Proprietary Property and will
not in the future acquire any such right, title or interest therein without the
written consent of ARK. In addition, Towers covenants and agrees that he will at
any time, promptly upon the request and at the expense of ARK, execute any and
all patent and trademark applications and assignments so requested and take any
and all action as required by ARK to perfect and maintain the rights and
interests of such party or parties in and with respect to the Proprietary
Property.

 

(iv)             During the three year period from the date of this Agreement,
Towers will not, directly or indirectly, lecture upon, publish articles
concerning, use, disseminate, disclose, sell or offer for sale any Proprietary
Property without the prior written permission of ARK.

 

9.                  Termination. The provisions of this Agreement shall survive
the expiration or any termination hereof, and shall remain in full force and
effect following such expiration or termination to the maximum extent permitted
by applicable law. The Parties specifically acknowledges and agrees that the
covenants, agreements and representations made by them hereunder may be enforced
against the other in accordance with their terms for the maximum permissible
duration following any expiration or termination, for whatever reason, of this
Agreement.

 

10.              Disparagement; Public Announcements. The Parties covenant and
agree that they shall not disclose any negative information (whether or not in
the public domain or otherwise confidential) regarding any other party to this
Agreement, or any of their respective principals, officers, directors,
shareholders or affiliates, make any negative comments or otherwise disparage or
reflect unfavorably upon the reputation, image and/or character of any such
party. Neither Party shall make any public announcements regarding this
Agreement, the subject matter hereof or any other matter related to any of the
other parties hereto, without the permission of the other Party and further
agree that the content and/or wording of any press release or other public
disclosure that refers to Towers’ separation from ARK as President, Chief
Operating Officer and Treasurer, hereunder shall be mutually agreed to by and
between ARK and Towers in advance of its release.

--------------------------------------------------------------------------------



ARK agrees that it will provide to Towers, at his request, a favorable and
appropriate letter of recommendation to prospective employers of Towers. Towers
agrees to request that all prospective employers direct their requests for
reference information to ARK's Chief Executive Officer. ARK agrees that requests
for reference information concerning Towers which it receives shall be directed
to its Chief Executive Officer.

 

11.              Waiver and Release. In consideration of the payments to be made
and consideration set forth in Sections 3, 4 and 5 of this Agreement, Towers
irrevocably and unconditionally releases and forever discharges, gives up and
waives any and all claims and rights he had, has or may have against ARK
existing at any time up to and including the date of this Agreement. This
release shall also apply to all of the directors, officers, shareholders,
affiliates, agents, employees and representatives of ARK, and against all who
succeed to any of the rights and responsibilities of any of the foregoing
parties (collectively, the “Towers’ Released Parties”).

 

12.              Indemnity. Specifically, Towers releases the Towers’ Released
Parties from any and all claims, charges, demands, suits, rights or causes of
action, at law or equity or otherwise, including, but not limited to, claims,
charges, demands, suits, causes or rights of action relating to breach of
contract or public policy, wrongful, retaliatory or constructive discharge, any
claims under Title VII of the Civil Rights Act of 1964, as amended, claims under
the Age Discrimination in Employment Act of 1967, as amended, the Americans with
Disabilities Act, 42 U.S.C. Sections 12116, et seq., The Family Medical Leave
Act, The New York Civil Rights Law, The New York Workers’ Compensation Law,
claims for any other type of discrimination, personal injury, additional
compensation or fringe benefits, and any and all rights to or claims for
continued employment, attorneys’ fees or damages (including contract,
compensatory, punitive or liquidated damages), or equitable relief which Towers
may ever have had, has now or may ever have in the future or which Towers’
heirs, executors or assigns can or shall have, against any or all of them,
whether known or unknown, on account of or arising out of his employment with
ARK (including its subsidiaries or affiliates) or any related entities or his
separation from such employment. Towers specifically waives the benefit of any
statute or rule of law which, if applied to this Agreement, would otherwise
exclude from its binding effect any claims not now known by Towers to exist.
Notwithstanding the foregoing, this release shall not include (1) any claims
based on obligations created by or reaffirmed in this Agreement and (2) any act,
omission or transaction for which Towers’ Released Parties may not be relieved
of liability under applicable law.

 

Except as expressly provided below, ARK and its successors and assigns do hereby
irrevocably, unconditionally and completely release and forever discharge
Towers, his spouse, representatives, heirs, successors, and assigns
(collectively “ARK Released Parties”) from all claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character,
known or unknown, matured or unmatured, which ARK may have now or in the future
arising from any act or omission or condition occurring on or prior to the
Effective Date (including, without limitation, the future effects of such acts,
omissions, or conditions), arising from or in any way related to

--------------------------------------------------------------------------------



Towers’ employment or position as an Officer or Director, including, without
limitation, the termination thereof, whether based on tort, contract (express or
implied), or any federal, state, or local law, statute, or regulation.
Notwithstanding the foregoing, this release shall not include (1) any claims
based on obligations created by or reaffirmed in this Agreement and (2) any act,
omission or transaction for which an Officer or Director may not be relieved of
liability under applicable law.

For six (6) years following the date of Towers’ separation as an officer and/or
director of ARK, ARK will cover Towers by such officers and directors insurance
coverage on substantially the same terms and levels that it provides to its
senior executive officers, at ARK’s sole cost and expense. In addition, ARK
shall indemnify and hold Towers harmless to the fullest extent provided by its
Articles of Incorporation and Bylaws as they exist on the date hereof with
regards to actions or inactions in relation to Towers’ duties performed at ARK
on or before the date of this Agreement.

 

13.              Representation and Covenants of Towers. Towers represents and
certifies that he:

 

(i)                 understands the importance of this agreement and has read
its entire contents carefully;

 

(ii)               has been advised and encouraged by ARK to consult with an
attorney of Towers’ choosing;

 

(iii)             has been given at least twenty-one (21) days to review this
Agreement and to consult with an attorney prior to execution of this Agreement;

 

(iv)             has been advised that any modifications, material or otherwise
made to this Agreement does not restart or affect in any manner the original
twenty-one (21) consideration period;

 

(v)               fully understands the provisions of the Agreement;

 

(vi)             has determined that it is in his best interest to enter into
this Agreement;

 

(vii)           has not been influenced to sign this Agreement by any statement
or representation by ARK or any other party to this Agreement, or any party
acting on behalf of any of the foregoing, not contained in this Agreement;

 

 

understands that he may revoke (cancel) this Agreement within seven (7) calendar
days after the date he signs it by written notification to ARK, 85 Fifth Avenue,
14th Floor, New York, New York 10003-3019; Att:. Michael Weinstein. Such
notification must be received by Michael Weinstein no later than the seventh day
after the date of execution. Oral notification will not act to revoke this
Agreement;

--------------------------------------------------------------------------------



(viii)         enters into this Agreement knowingly and voluntarily.

Towers further represents and warrants to ARK that he has at all times during
the course of his employment by ARK (including its subsidiaries and affiliates),
performed his duties in accordance with his fiduciary and other duties to ARK
and its shareholders, and in accordance with applicable laws, rules and
regulations.

 

14.              Property of ARK. No later than January 2012, Towers shall
vacate his office and handover to ARK all passkeys, credit cards and all other
ARK property in his possession, including but not limited to, documents, files,
computer equipment and software, if any, and all recorded information pertaining
to ARK’s business.

 

15.              Specific Performance. Towers acknowledges that his breach or
threatened violation of any of the covenants contained in this Agreement,
specifically including Sections 7, 8, 10, 11, or 14 hereof, may cause
irreparable damage to ARK, for which remedies at law would be inadequate. Towers
further acknowledges that all such covenants are essential terms and conditions
of this Agreement. Towers therefore agrees that ARK shall be entitled, without
the necessity of posting bond, to a decree or order by any court of competent
jurisdiction enjoining such threatened or actual violation of any of such
covenants. Such decree or order, to the extent appropriate, shall specifically
enforce the full performance of any such covenant by Towers and Towers hereby
consents to the jurisdiction of any such court of competent jurisdiction. This
remedy shall be in addition to all other remedies available to the other parties
to this Agreement at law or equity. If any portion of any such covenant shall be
adjudicated to be invalid or unenforceable, this Agreement shall be deemed
amended to modify to the extent practicable, or delete therefrom the portion so
adjudicated, such deletion to apply only with respect to the operation of such
covenant in the jurisdiction in which such adjudication is made.

 

16.              Miscellaneous

 

(a)                            This Agreement shall inure to the benefit of and
be binding upon ARK and its subsidiaries or affiliates, successors and assigns,
and upon Towers and his heirs, executors, administrators, legatees and legal
representatives.

 

(b)                           Should any part of this Agreement, for any reason
whatsoever, be declared invalid, illegal, or incapable of being enforced in
whole or in part, such decision shall not affect the validity of any remaining
portion, which remaining portion shall remain in fill force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated,
and it is hereby declared the intention of the parties hereto that they would
have executed the remaining portion of this Agreement without including therein
any portion which may for any reason be declared invalid.

 

(c)                            This Agreement shall be construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in such State without application of the principles of
conflicts of laws of such State. Each of the parties hereto hereby consents to
the venue and jurisdiction of the courts of the State

--------------------------------------------------------------------------------



of New York for any action or proceeding relating to this Agreement, and hereby
waives any objection based on the convenience of such forum, or otherwise.

 

(d)                           This Agreement and all rights hereunder are
personal to Towers and shall not be assignable, and any purported assignment in
violation thereof shall be null and void. Any person, firm or corporation
succeeding to the business of ARK by merger, consolidation, purchase of assets
or otherwise, shall assume by contract or operation of law the obligations of
ARK hereunder; provided, however, that ARK shall, notwithstanding such
assumption and/or assignment, remain liable and responsible for the fulfillment
of the terms and conditions of the Agreement on the part of ARK.

 

(e)                            This Agreement constitutes the entire agreement
between the parties hereto with respect to the terms and conditions of Towers’
engagement by ARK as distinguished from any other contractual arrangements
between the parties pertaining to or arising out of theft relationship, and this
Agreement supersedes and renders null and void any and all other prior oral or
written agreements, understandings, or commitments pertaining to Towers’
engagement by ARK. This Agreement may only be amended upon the written agreement
of both parties hereto.

 

(f)                            Any notice, statement, report, request or demand
required or permitted to be given by this Agreement shall be in writing, and
shall be sufficient if delivered in person or if addressed and sent by certified
mail, return receipt requested, postage prepaid, to the parties at the addresses
set forth above, or at such other place that either party may designate by
notice in the foregoing manner to the other. If mailed as aforesaid, any such
notice shall be deemed given three (3) days after being so mailed.

 

(g)                           The failure of either party to insist upon the
strict performance of any of the terms, conditions and provisions of this
Agreement shall not be construed as a waiver or relinquishment of future
compliance therewith, and said terms, conditions and provisions shall remain in
full force and effect. No waiver of any term or any condition of this Agreement
on the part of either party shall be effective for any purpose whatsoever unless
such waiver is in writing and signed by such party.

 

(h)                           In the event a lawsuit is instituted by any party
concerning a dispute under this Agreement, the prevailing party in such lawsuit
shall be entitled to recover all reasonable attorneys’ fees, costs of suit and
expenses (including fees, costs of expert witnesses), in addition to whatever
damages or other relief the injured party is otherwise entitled to under law and
in connection with such dispute.

 

(i)                             The headings of the paragraphs herein are
inserted for convenience and shall not affect any interpretation of this
Agreement.

 

(j)                             This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

 

 

  ARK RESTAURANTS CORP.         By: /s/ Michael Weinstein     Chief Executive
Officer
MICHAEL WEINSTEIN                 s/s Robert Towers     ROBERT TOWERS

 

--------------------------------------------------------------------------------

